DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
This Office Action is in response to Applicant’s amendment filed on June 04, 2021.
Claims 1-22 are pending. 
Claims 1, & 11 are currently amended. 
Claim 21 - 22 are new. 
Claims 1-22 are rejected. This rejection is FINAL.

Response to Amendment  
Applicant's amendments have fixed the deficiencies set forth in the previous Office
Action hence the respective rejections/objections have been withdrawn, except for the objections and rejections still maintained in this Office Action.

Response to Arguments
Regarding Applicant's arguments about the rejections for claims 1- 22 under 35 U.S.C. § 102 and 35 U.S.C § 103, the arguments have been fully considered, but are deemed unpersuasive.

Regarding claims 1 and 11, Applicant argued in substance that (1) newly added limitation, “generating, via a manufacturing system at the factory, one or more custom prefab parts according to 

Examiner fully considered but respectfully traverses Applicant’s aforementioned arguments. 

As per point (1), as summarized above in this Office Action, Examiner agrees, at least in part, with the Applicant’s argument that the newly added limitation regarding “removing material to reduce the size . . .  or adding material to increase the size” is not taught by the prior arts of record. Particularly, that reference Blumer does not explicitly “disclose a method of adding material to increase the size of a custom prefab part” (Applicant’s Remarks: pg. 10, first full para). However, this claim limitation as written does not require the Examiner to show that Blumer (or any other prior art of record) “disclose[s] a method of adding material to increase the size of a custom prefab part” (Id.). The claim limitation merely requires that the Examiner show that the reference Blumer teaches either “removing material to reduce the size of a prefab part” OR (i.e., alternatively) “adding material to increase the size of a prefab part” (Amended Claims: claim 1, limitation 4). Reference Blumer teaches in paragraph [0123] that the claim limitation element of “removing material to reduce the size of a prefab part” (Id.). Accordingly, the newly added limitation is taught, at least in part, by the prior arts of record, as required by the newly added limitation. 

Please note: Examiner invites the Applicant to reconsider this newly added limitation and explore the possibility of combining the limitation elements with the conjunctive (i.e., and) in lieu of the disjunctive (i.e., or). For example, a hypothetical limitation may read as:  “removing material to reduce the size of a prefab part and adding material to increase the size of the prefab part.” The inclusion of such a hypothetical limitation would distinguish the invention from the prior art of record and, thus, assist with moving the prosecution towards allowance.

As per point (2), as summarized above in this Office Action, reference Blumer teaches in paragraphs [0069] and [0162] the newly added limitation, “applying, via the manufacturing system, a machine-readable label to one or more custom prefab parts, wherein the machine-readable label comprises information including at least installation order position, type of custom prefab part, and alterations made to the custom prefab part.” See also paragraphs [0111] & [0157] – [0159] in Blumer. Therefore, the newly added limitation is taught by reference Blumer.  

Applicant's arguments for other claims, which depend on the argued patentability of claim 1 and 11, are also respectfully traversed by Examiner based on the reasons recited above.

Therefore, the rejections are maintained.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 8, 10 – 18, & 20-22 are rejected under 102(a)(2) as being anticipated by Blumer (US Pat. 2020/0024849). 

Regarding claim 1, Blumer teaches a method for automatically manufacturing custom parts for use in a prefabricated construction site (Blumer: Abstract), the method comprising: 
scanning a room under construction (Blumer: para [0048], the measuring device 100 scans the desired region [i.e., room under construction] with an integrated sensor and creates a point cloud measurement representation of the surface of the region; para [0048], Examples of preferred desired regions correspond to preferred implementations of the system, and may include, staircases (e.g. for paneling staircases), floors (e.g. for flooring), walls (for wall paneling or building cabinetry for a room);  
determining, based on the scan of the room, an image of an installation location in the room (Blumer: para [0052], the measuring device 100 comprises a video camera [i.e., image] . . . the measuring device may take any desired form that can scan the desired region to generate a 2D or 3D mapping of the region [i.e., installation location]; para [0048]); 
calculating, based on the image of the installation location, alteration dimensions for a prefab part, wherein the alteration dimensions comprise alterations to the prefab part to match spatial dimensions of the installation location in the room (Blumer: para [0123], The scanning of the construction structure may additionally include scanning three - dimensional surface elevations at a plurality of points on the construction surface. Thereby, the multi - dimensional point cloud [i.e., image] may characterize surface elevations within the perimeter. This may be used in producing shims to counter uneven surface. More specifically , a cut list resulting from block S130 may define at least one part [i.e., a prefab part] with a shim surface. Accordingly, cutting the set of materials would include cutting a part with the shim surface . In the case of cutting flooring panels, the underside of the panel may be milled down in a desired three dimensional shape. This may be used to adjust the surface for a slope in the base structure. This may alternatively be used for non - uniform surface variations. For example , for re - flooring an old building , the base structure may be worn down in the middle . The multi - dimensional measurement will preferably capture this feature , and the method will generate custom surfaced panels that compliment the worn regions to form a flat flooring surface). Accordingly , generating [i.e., calculating] a construction plan can define and specify dimensions and assembly arrangement of stair tread parts , riser parts , and nosing parts . The dimensions that deviate from standard parts or not available will then result in part modifications [i.e., alteration dimensions] specified in the part list. Accordingly , the cut list will specify cutting instructions and / or dimensions for non - standard parts [i.e., matching spatial dimensions] in the set of stair tread parts , riser parts , and nosing parts);
transmitting, via a network, the alteration dimensions to a factory, wherein the factory fabricates a custom prefab part according to the alteration dimensions (Blumer: para [0114], the CMF cutting device 302 [i.e. factory] may be operated remote to the construction site . All measurements may be made by the measuring device 100 and stored in the designating system 200. The cut list may then be sent to a remote cutting device 300 that can cut each material piece to the desired specification [i.e., alteration dimensions]. The external cutting device 300 may be a CMF cutting device 302 but may alternatively be any type of general cutting device that can make sufficiently accurate and precise cuts of the material [i.e., fabrication] . . . The resulting parts can then be delivered to the construction site for use; para [0060]); 
generating, via a manufacturing system at the factory, one or more custom prefab parts according to the alteration dimensions by removing material to reduce the size of a prefab part (Blumer: para [0123], This may be used in producing shims to counter uneven surfaces. More specifically, a cut list resulting from block S130 may define at least one part [i.e., prefab part] with a shim surface. Accordingly, cutting the set of materials would include cutting a part with the shim surface. In the case of cutting flooring panels, the underside of the panel [i.e., prefab part] may be milled down in a desired three-dimensional shape. This may be used to adjust the surface for a slope in the base structure. This may alternatively be used for non-uniform surface variations. For example, for reflooring an old building, the base structure may be worn down in the middle. The multi-dimensional measurement will preferably capture this feature, and the method will generate custom surfaced panels that compliment the worn regions to form a flat flooring surface);  and
applying, via the manufacturing system, a machine-readable label to one or more custom prefab parts, wherein the machine-readable label comprises information including at least installation order position, type of custom prefab part, and alterations made to the custom prefab part. (Blumer: para [0069], the designating system 200 may include a part identification module that maps an identifier to an individual part [i.e., custom prefab part] . . . the part identification module is used in generating labels that can be affixed to parts. The labels can be used to communicate the part identity to a user, but may additionally or alternatively signal the part/material identity to the cutting device. In another variation, the part identification module is used in defining how parts are labeled during or after the cutting process. In some variations, the cutting device 300 can be configured to apply the label to a part during the cutting process. Alternatively, a separate marking tool may label each piece of material with the relevant information for that piece. The label itself may be a sticker, burn, etching, writing, an alternative form of demarcation, and/or any relevant combination; para [0162], Block S210, which includes retrieving material processing specifications, functions to obtain specific information about the loaded material (e.g. material type and material dimensions) and instructions for processing the material (e.g., how to cut or machine). In some preferred variations, retrieving material processing specifications S210 includes details of how the material should be processed (e.g. how the material should be cut and labeled). Retrieving material processing specifications S214 may comprise of receiving direct user input. This may include the use of manual operating controls that can be executed during processing of the material. In this way, the cutting device may be used as a general purpose automated machining device. In some preferred examples, retrieving material processing specifications S210 includes retrieving the specifications from a designating system, wherein this designating system contains some and/or all details [i.e., alterations made to the custom prefab part] required about both the material and how the material should be processed. In these examples, the material preferably has some type of marking (e.g. sticker, etching, UPC, etc.) that links the material to specification of the material. Retrieving material specifications S210 may then include scanning the marking and accessing the material specifications; See also paras [0111] & [0157] – [0159]).

Regarding claim 2, Blumer further teaches the method of claim 1, wherein scanning the room under construction comprises: 
illuminating the room with electromagnetic radiation (Blumer: para [0053], the measuring device 100 is a coordinate measurement machine ( CMM ) arm . The CMM arm, or an equivalent actuated device , preferably can be moved or actuated into position to record a set of points
of an object where the set of points can be combined to form a point cloud or a similar representation of the structure . . .  the CMM arm emits a wave , electromagnetic ( e.g. visible light , microwave , radio wave , infrared , etc. ) or pressure wave ( e.g. sound wave from ultrasound ) directed at the desired region . Electromagnetic ( EM ) waves may be a coherent beam ( s ) ( e.g. laser ( s ) ) or non - coherent EM waves , of any desired wavelength ( s ) or desired spectra ( e.g. visible light ). Through reflection , and / or scattering , of the emitted wave , the CMM arm may create the point cloud representation of the desired region); and 
sensing reflected components of the electromagnetic radiation that are reflected from surfaces within the room, wherein the surfaces comprise installed prefab parts and structural elements (Blumer: para [0053]; para [0046],  The desired region of a preferred embodiment comprises of a single surface or multiple surfaces . . . The system can preferably track , model , or sense arrangement of the different surfaces in relation to each other . In the exemplary use case of stairs , adjacent surfaces that join at angles will generally define the construction structure of a stair or a staircase . For example , a riser and the tread define two surfaces that generally meet at a perpendicular or substantially perpendicular angle ( i.e. , 80-100degrees ) . Although the system and components of the system may additionally handle complex three – dimensional structures , the desired region refers to surfaces that are the system , and may include , staircases ( e.g. for paneling staircases ) , floors ( e.g. for flooring ) ,  [i.e., installed prefab parts and structural elements] walls ( for wall paneling or building cabinetry for a room ).

Regarding claim 3, Blumer further teaches the method of claim 2, wherein the electromagnetic radiation comprises light (Blumer: para [0053]).

Regarding claim 4, Blumer further teaches the method of claim 2, the method further comprising:
 determining, based on the scan of the room, the installation location for installation of the prefab part, (Blumer: para [ 0159 ], the method may additionally include, at an assembly user interface, receiving a part identifier input and rendering a graphic indicating position [i.e., installation location] in the assembly arrangement for a part [i.e., prefab part] assigned the part identifier input. The assembly user interface is preferably a graphical representation of instructions for completing the construction plan [i.e., scan of room]. The graphical representation may be presented digitally in a computing device. The graphical representation may more generally be presented in an assembly report which could include a printout or other physical medium as well as digital / interactive representations. The assembly user interface can be used to assemble the parts . Using the identifier, a user could input or scan the identifier marked on a part , and the part may be highlighted in a graphical representation of where that part belongs) wherein determining the installation location comprises: 
determining, based on the scan, a first structural element, wherein the first structural element corresponds to a termination point for the installed prefab parts (Blumer: paras [ 0159 ] & [0046]); and 
determining, based on the scan, at least one of the installed prefab parts positioned adjacent to the first structural element (Blumer: paras [ 0159 ] & [0046]).

Regarding claim 5, Blumer further teaches the method of claim 2, wherein calculating the alteration dimensions comprises: 
determining, based on the reflected components of the electromagnetic radiation, distances between a plurality of points on a first structural element and at least one installed prefab part (Blumer: para [0053] & [0046]); and
 calculating the alteration dimensions based on the distances between the plurality of points on the first structural element and the at least one installed prefab part (Blumer: para [0053] & [0046]).

Regarding claim 6, Blumer further teaches the method of claim 5, wherein 
the alteration dimensions comprise one or more curves calculated based on the distances between the plurality of points on the first structural element and the at least one installed prefab part Blumer: para [0077], the cutting device 300 may also cut angles, cutouts , non - linear paths ( e.g. , cutting a plank with a curved edge to fit against a curved wall [i.e., curves] ) , mill grooves, and make other suitable modifications to materials).

Regarding claim 7, Blumer further teaches the method of claim 5, wherein the alteration dimensions comprise the spatial dimensions (Blumer: para [ 0123 ]).

Regarding claim 8, Blumer further teaches the method of claim 1, the method further comprising: 
converting, prior to transmitting to the factory, the alteration dimensions into an electronic design instructions that are readable by one or more machines of the factory (Blumer: para [0146],  Block S130 , which includes automatically generating a cut list for a subset of parts, functions to translate the construction plan to a set of part modifications. The cut list preferably translates part dimensions specified in the construction plan to cutting device instructions or processes . In some variations, this may include generation of g - code or other machine code [i.e., electronic design instructions] used in instructing the operation of the cutting device; para [0114]). 

Regarding claim 10, Blumer further teaches the method of claim 1, wherein 
the alteration dimensions are within approximately 1% uncertainty of the spatial dimensions of the installation location (Blumer: the measuring device 100 does not just measure the height , width , and length dimensions of the desired region , but may measure any aberrations from that surface . In this manner, the measuring device 100 may create a two- or three - dimensional profile of the desired region that is precise to at least sub - millimeter accuracy [i.e., within approximately 1% uncertainty]; para [0033]).

Regarding claim 11, Blumer teaches a system for automatically manufacturing custom parts in a prefabricated construction site (Blumer:Abstract), the system comprising: 
one or more electromagnetic radiation sources configured to illuminate a room with electromagnetic radiation (Blumer: para [0053], the measuring device 100 is a coordinate measurement machine ( CMM ) arm . The CMM arm, or an equivalent actuated device , preferably can be moved or actuated into position to record a set of points of an object where the set of points can be combined to form a point cloud or a similar representation of the structure . . .  the CMM arm emits a wave , electromagnetic ( e.g. visible light , microwave , radio wave , infrared , etc. ) or pressure wave ( e.g. sound wave from ultrasound ) directed at the desired region . Electromagnetic ( EM ) waves may be a coherent beam ( s ) ( e.g. laser ( s ) ) or non - coherent EM waves , of any desired wavelength ( s ) or desired spectra ( e.g. visible light ). Through reflection , and / or scattering , of the emitted wave , the CMM arm may create the point cloud representation of the desired region); 
one or more sensors configured to detect reflected components of the electromagnetic radiation that are reflected from surfaces within the room (Blumer: para[ 0054],  the measuring device 100 is a scanning measuring device that includes a scanning depth sensor [i.e., sensors] , preferably an optical / laser depth sensor . Alternatively and / or additionally , the scanning measuring device may include an alternative sensor that uses transit - time measurement ( e.g. ultrasound , radar ). The scanning measuring device can be positioned on or near the surface and then the scanning depth sensor collects a series of measurements from that position  The scanning measuring device can be partially or fully automated. The scanning actuator coupled to the scanning depth sensor can be configured to actuate the scanning depth sensor across a range of angular positions . In some variations , the measuring device 100 includes multiple scanning sensors), wherein 
the surfaces comprise installed prefab parts and structural elements in the room (para [0046],  The desired region of a preferred embodiment comprises of a single surface or multiple surfaces . . . The system can preferably track , model , or sense arrangement of the different surfaces in relation to each other . In the exemplary use case of stairs , adjacent surfaces that join at angles will generally define the construction structure of a stair or a staircase . For example , a riser and the tread define two surfaces that generally meet at a perpendicular or substantially perpendicular angle ( i.e. , 80-100degrees ) . Although the system and components of the system may additionally handle complex three – dimensional structures , the desired region refers to surfaces that are the system , and may include , staircases ( e.g. for paneling staircases ) , floors ( e.g. for flooring ) ,  [i.e., installed prefab parts and structural elements] walls ( for wall paneling or building cabinetry for a room); and 
a processing unit coupled to the one or more electromagnetic radiation sources and the one or more sensors, the processing unit executing instructions for performing a method comprising (Blumer: paras [0053] & [0181]): 
scanning a room under construction with the one or more electromagnetic radiation sources and the one or more sensors (Blumer: para [0048], the measuring device 100 scans the desired region [i.e., room under construction] with an integrated sensor and creates a point cloud measurement representation of the surface of the region; para [0048], Examples of preferred desired regions correspond to preferred implementations of the system, and may include, staircases (e.g. for paneling staircases), floors (e.g. for flooring), walls (for wall paneling or building cabinetry for a room); 
determining, based on the reflected components of the electromagnetic radiation, an image of an installation location in the room (Blumer: para [0052], the measuring device 100 comprises a video camera [i.e., image] . . . the measuring device may take any desired form that can scan the desired region to generate a 2D or 3D mapping of the region [i.e., installation location]; para [0048]; 
calculating, based on the image of the installation location, alteration dimensions for a prefab part, wherein the alteration dimensions comprise alterations to the prefab part to match spatial dimensions of the installation location in the room (Blumer: para [ 0123 ], The scanning of the construction structure may additionally include scanning three - dimensional surface elevations at a plurality of points on the construction surface. Thereby, the multi - dimensional point cloud [i.e., image] may characterize surface elevations within the perimeter. This may be used in producing shims to counter uneven surface. More specifically , a cut list resulting from block S130 may define at least one part [i.e., a prefab part] with a shim surface. Accordingly, cutting the set of materials would include cutting a part with the shim surface . In the case of cutting flooring panels, the underside of the panel may be milled down in a desired three dimensional shape. This may be used to adjust the surface for a slope in the base structure. This may alternatively be used for non - uniform surface variations. For example , for re - flooring an old building , the base structure may be worn down in the middle . The multi - dimensional measurement will preferably capture this feature , and the method will generate custom surfaced panels that compliment the worn regions to form a flat flooring surface). Accordingly , generating [i.e., calculating] a construction plan can define and specify dimensions and assembly arrangement of stair tread parts , riser parts , and nosing parts . The dimensions that deviate from standard parts or not available will then result in part modifications [i.e., alteration dimensions] specified in the part list. Accordingly , the cut list will specify cutting instructions and / or dimensions for non - standard parts [i.e., matching spatial dimensions] in the set of stair tread parts , riser parts , and nosing parts); 
transmitting, via a network, the alteration dimensions to a factory, wherein the factory fabricates a custom prefab part according to the alteration dimensions (Blumer: para [0114], the CMF cutting device 302 [i.e. factory] may be operated remote to the construction site . All measurements may be made by the measuring device 100 and stored in the designating system 200. The cut list may then be sent to a remote cutting device 300 that can cut each material piece to the desired specification [i.e., alteration dimensions]. The external cutting device 300 may be a CMF cutting device 302 but may alternatively be any type of general cutting device that can make sufficiently accurate and precise cuts of the material [i.e., fabrication] . . .  The resulting parts can then be delivered to the construction site for use; para [0060]);
generating, via a manufacturing system at the factory, one or more custom prefab parts according to the alteration dimensions by removing material to reduce the size of a prefab part (Blumer: para [0123]);  and
applying, via the manufacturing system, a machine-readable label to one or more custom prefab parts, wherein the machine-readable label comprises information including at least installation order position, type of custom prefab part, and alterations made to the custom prefab part (Blumer: para [0069] & para [0162]; See also paras [0111] & [0157] – [0159]).

Regarding claim 12, Blumer further teaches the system of claim 11, wherein scanning the room under construction comprises:
illuminating the room with electromagnetic radiation (Blumer: para [0053]); and 
sensing the reflected components of the electromagnetic radiation, wherein the surfaces comprise installed prefab parts and structural elements (Blumer: para[ 0054]).

Regarding claim 13, Blumer further teaches the system of claim 12, wherein the electromagnetic radiation comprises light (Blumer: para [0053]).

Regarding claim 14, Blumer further teaches the system of claim 12, the processing unit executing the instructions for performing the method further comprising: 
determining, based on the reflected components of the electromagnetic radiation, the installation location for installation of the prefab part (Blumer: para [0053]; para [ 0159 ], the method may additionally include, at an assembly user interface, receiving a part identifier input and rendering a graphic indicating position [i.e., installation location] in the assembly arrangement for a part [i.e., prefab part] assigned the part identifier input. The assembly user interface is preferably a graphical representation of instructions for completing the construction plan [i.e., scan of room]. The graphical representation may be presented digitally in a computing device. The graphical representation may more generally be presented in an assembly report which could include a printout or other physical medium as well as digital / interactive representations. The assembly user interface can be used to assemble the parts . Using the identifier, a user could input or scan the identifier marked on a part , and the part may be highlighted in a graphical representation of where that part belongs), wherein determining the installation location comprises: 
determining, based on the reflected components of the electromagnetic radiation, a first structural element, wherein the first structural element corresponds to a termination point for the installed prefab parts (Blumer: paras [ 0159 ] & [0046]); and 
determining, based on the reflected components of the electromagnetic radiation, at least one of the installed prefab parts positioned adjacent to the first structural element (Blumer: paras [ 0159 ] & [0046]).

Regarding  claim 15, Blumer further teaches the system of claim 12, wherein calculating the alteration dimensions comprises: 
determining, based on the reflected components of the electromagnetic radiation, distances between a plurality of points on a first structural element and at least one installed prefab part (Blumer: para [0053] & [0046]); and
calculating the alteration dimensions based on the distances between the plurality of points on the first structural element and the at least one installed prefab part (Blumer: para [0053] & [0046]).

Regarding claim 16, Blumer further teaches the system of claim 15, wherein the alteration dimensions comprise one or more curves calculated based on the distances between the plurality of points on the first structural element and the at least one installed prefab part (Blumer: para [0077], the cutting device 300 may also cut angles, cutouts , non - linear paths ( e.g. , cutting a plank with a curved edge to fit against a curved wall [i.e., curves] ) , mill grooves, and make other suitable modifications to materials).

Regarding claim 17, Blumer further teaches the system of claim 15, wherein the alteration dimensions comprise the spatial dimensions (Blumer: para [0123]).

Regarding claim 18, Blumer further teaches the system of claim 11, the processing unit executing the instructions for performing the method further comprising: 
converting, prior to transmitting to the factory, the alteration dimensions into an electronic design instructions that are readable by one or more machines of the factory (Blumer: para [0146],  Block S130 , which includes automatically generating a cut list for a subset of parts, functions to translate the construction plan to a set of part modifications. The cut list preferably translates part dimensions specified in the construction plan to cutting device instructions or processes . In some variations, this may include generation of g - code or other machine code [i.e., electronic design instructions] used in instructing the operation of the cutting device; para [0114]). 

Regarding claim 20, Blumer further teaches the system of claim 11, wherein 
the alteration dimensions are within approximately 1% uncertainty of the spatial dimensions of the installation location (Blumer: the measuring device 100 does not just measure the height , width , and length dimensions of the desired region , but may measure any aberrations from that surface . In this manner, the measuring device 100 may create a two- or three - dimensional profile of the desired region that is precise to at least sub - millimeter accuracy [i.e., within approximately 1% uncertainty]; para [0033]).

Regarding claim 21, Blumer further teaches the method of claim 1, wherein the machine-readable label is in the form of a barcode, quick response ("QR") code, or radio frequency identifier ("RFID") (Blumer: para [0162]).


Regarding claim 22, Blumer further teaches the system of claim 11, wherein the machine-readable label is in the form of a barcode, quick response ("QR") code, or radio frequency identifier ("RFID") (Blumer: para [0162]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9 & 19 are rejected under 103 as being unpatenable over by Blumer (US Pat. 2020/0024849), in view of Adair (US Pub. US 2019/0204811). 

Regarding claim 9, Blumer further teaches the method of claim 8, wherein 
Blumer: para [0146],  Block S130 , which includes automatically generating a cut list [i.e., instructions to remove material] for a subset of parts, functions to translate the construction plan to a set of part modifications. The cut list preferably translates part dimensions specified in the construction plan to cutting device instructions or processes . In some variations, this may include generation of g - code or other machine code [i.e., electronic design instructions] used in instructing the operation of the cutting device; [Explanation: the limitation element “instructions to add material to the custom prefab part” is not explicitly taught by Blumer. This limitation element shall be addressed by Adair. See analysis above for limitation elements explicitly taught by Blumer]), 
	but Blumer does not explicitly disclose a method of claim 8, wherein the electronic design instructions comprise one or more of instructions to remove material from the custom prefab part and instructions to add material to the custom prefab part.
.

However, Adair teaches a method, wherein
	the electronic design instructions comprise one or more of instructions to remove material from the custom prefab part and instructions to add material to the custom prefab part (Adair: paras [0044] & [0045], user can mount a blank or raw material [i.e., custom prefab part] on working surface 20 to be worked upon [i.e., material removed] by CNC machine 10 . . .  after the program has created a part by controlling the operation of the machine 10 according to user input specifications. The continuous, automated manufacturing program of the present disclosure can be a subtractive manufacturing program, an additive manufacturing program, or a combination of both subtractive and additive manufacturing . . . Subtractive manufacture includes, but is not limited to grinding, drilling, boring, shaving, milling, and cutting. Additive manufacture includes, but is not limited to, extruding or depositing, It should be understood that by providing an additive manufacturing tool as described herein, the present disclosure provides more flexibility to the capabilities of CNC machine 10 and to increase service offerings. It provides the ability to make prototype parts from less expensive material instead of machining from expensive pieces of metal. The additive manufacturing tool also makes it possible to add a different material [i.e., add material] to a part, such as by adding a plastic logo or a flexible plastic seal to a machined metal part).
	It would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Blumer to incorporate the teachings of Adiar for the electronic design instructions comprise one or more of instructions to remove material from the custom prefab part and instructions to add material to the custom prefab part. The one of ordinary skill in the art would have been motivated to do so to make it possible to add different material to an altered custom prefab part made of wood or metal, for example, thereby increasing how precisely the alteration dimensions of a prefab part match or approximate the spatial dimensions of an installation location (Adair: paras [0044] & [0045]). 

Regarding claim 19, Blumer further teaches The system of claim 18, wherein 
the electronic design instructions comprise one or more of instructions to remove material from the custom prefab part and instructions to add material to the custom prefab part (Blumer: para [0146],  Block S130 , which includes automatically generating a cut list [i.e., instructions to remove material] for a subset of parts, functions to translate the construction plan to a set of part modifications. The cut list preferably translates part dimensions specified in the construction plan to cutting device instructions or processes . In some variations, this may include generation of g - code or other machine code [i.e., electronic design instructions] used in instructing the operation of the cutting device; [Explanation: the limitation element “instructions to add material to the custom prefab part” is not explicitly taught by Blumer. This limitation element shall be addressed by Adair. See analysis above for limitation elements explicitly taught by Blumer]), 
	but Blumer does not explicitly disclose a system of claim 18, wherein the electronic design instructions comprise one or more of instructions to remove material from the custom prefab part and instructions to add material to the custom prefab part.
.

However, Adair teaches a system, wherein
	the electronic design instructions comprise one or more of instructions to remove material from the custom prefab part and instructions to add material to the custom prefab part (Adair: paras [0044] & [0045], user can mount a blank or raw material [i.e., custom prefab part] on working surface 20 to be worked upon [i.e., material removed] by CNC machine 10 . . .  after the program has created a part by controlling the operation of the machine 10 according to user input specifications. The continuous, automated manufacturing program of the present disclosure can be a subtractive manufacturing program, an additive manufacturing program, or a combination of both subtractive and additive manufacturing . . . Subtractive manufacture includes, but is not limited to grinding, drilling, boring, shaving, milling, and cutting. Additive manufacture includes, but is not limited to, extruding or depositing, It should be understood that by providing an additive manufacturing tool as described herein, the present disclosure provides more flexibility to the capabilities of CNC machine 10 and to increase service offerings. It provides the ability to make prototype parts from less expensive material instead of machining from expensive pieces of metal. The additive manufacturing tool also makes it possible to add a different material [i.e., add material] to a part, such as by adding a plastic logo or a flexible plastic seal to a machined metal part).
	It would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Blumer to incorporate the teachings of Adiar for the electronic design instructions comprise one or more of instructions to remove material from the custom prefab part and instructions to add material to the custom prefab part. The one of ordinary skill in the art would have been motivated to do so to make it possible to add different material to an altered custom prefab part made of wood or metal, for example, thereby increasing how precisely the alteration dimensions of a prefab part match or approximate the spatial dimensions of an installation location (Adair: paras [0044] & [0045]). 




Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s
disclosure.
Prasannavenkatesan (US Pub. 2018/0029132) teaches adding and removing material from a die. 

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth
in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of

THREE‐MONTH shortened statutory period, then the shortened statutory period will expire on the date
the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from
the mailing date of the advisory action. In no event, however, will the statutory period for reply expire
later than SIX MONTHS from the mailing date of this final action.

14.  Any inquiry concerning this communication or earlier communications from the examiner should be
directed to AMEIR MYERS whose telephone number is (571)272-8160. The examiner can normally
be reached on 8:30 am - 5 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE can be reached on (571) 272‐3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see https://ppairmy.
uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115